Order, Supreme Court, New York County, entered on October 24, 1972, which awarded plaintiff counsel fees in the sum of $5,000 for the prosecution of an appeal to this court and in opposing a cross appeal by the husband, unanimously *914modified, on the law and the facts, to the extent of reducing the award to $3,000, which sum shall be deemed to include any services on the instant appeal, and otherwise the order is affirmed, without costs and without disbursements. Taking into consideration all the relevant criteria, we find that under all the circumstances the award made was excessive to the extent indicated. Concur — Markewich, J. P., Nunez, Kupferman, Steuer and Capozzoli, JJ.